Citation Nr: 0416925	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-02 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to increased rating for right testicle hydrocele, 
currently rated at 0 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veteran Affairs Seattle, Washington Regional 
Office (RO), which denied an increased rating for right 
testicle hydrocele, currently rated at 0 percent.  

The Board notes for consideration by the RO that in a letter 
from April 2003, the veteran contends that he lost a bonus 
due to his injury during basic training.  This matter has not 
been properly adjudicated by the RO and is not currently 
before the Board.  


FINDINGS OF FACT

The veteran's service-connected right testicle hydrocele is 
manifest by pain and swelling.  There is no objective 
evidence of any renal or voiding dysfunction.


CONCLUSION OF LAW

The criteria for a compensable rating for right testicle 
hydrocele have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. 4.1, 4.20, 4.115a, 4.115b, Diagnostic Codes 
7523, 7529 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a March 2003 letter, 
the RO notified the appellant of the evidence needed to 
substantiate his application to establish entitlement to an 
increased evaluation for his disability.  He was told that he 
could help his claim by informing VA about any additional 
information or evidence that VA should get for him.  He was 
informed that he could have VA get private medical records 
that he informed them about, but that it was his duty to 
inform VA of the records.  Further, the letter informed him 
of VA's duty to assist him to obtain evidence for his claim, 
and listed what had been done so far to help with his claim, 
including VA's request for VA examinations from the San Juan 
VAMC.  The veteran was informed that it was his 
responsibility to inform VA of any forms which he would like 
VA to obtain, and that it was ultimately his responsibility 
to make sure that VA received all requested records not held 
by a Federal department or agency.  The veteran was also 
informed that, if necessary, VA would schedule by providing 
medical examinations or opinions to help make a decision on 
his claim.  

In light of the foregoing, the Board finds that the notice 
letter in April 2001 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, supra held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, regarding the claim for an increased 
rating for right testicle hydrocele, a substantially complete 
application was received in January 1999.  Thereafter, in a 
rating decision dated April 2000, the RO denied an increased 
rating for a right testicle hydrocele.  The VCAA was not in 
effect until November 2000.  In March 2003, the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was nonprejudicial.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
as such was an impossibility, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records and VA treatment 
and examination reports.  The RO has even attempted to 
provide the veteran with another VA examination but he has 
failed to report on two occasions.  The veteran has not 
identified any additional evidence pertinent to his claim not 
already of record, and there are no additional records to 
obtain.  Moreover, the veteran has been informed of the type 
of evidence necessary to substantiate his claim, as well as 
the respective responsibilities of himself and VA as it 
pertains to his claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  Consequently, an 
adjudication of the appeal at this juncture is proper.

II.  Analysis

Regulations require that in evaluating a given disability, 
the disability be viewed in relation to its whole history, 38 
C.F.R. § 4.1, 4.2, and that the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55.  
In evaluating the veteran's claims on appeal, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where a particular disability for which the veteran is 
service connected is not listed in the Schedule For Rating 
Disabilities (Schedule), it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  An analogous 
rating may only be assigned where the service-connected 
disability is not listed in the rating schedule.  38 C.F.R. § 
4.27; see also Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 
Vet. App. at 629.

The Board finds that the veteran's service-connected right 
hydrocele is most appropriately rated by analogy under 
Diagnostic Code 7529, benign neoplasms of the genitourinary 
system.  This disability is rated under the criteria for 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  A noncompensable rating is assigned for renal 
dysfunction manifested by albumin and casts with history of 
acute nephritis or, hypertension non-compensable under 
diagnostic code 7101.  The next higher evaluation of 30 
percent requires albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  38 C.F.R. § 4.115a.

A 10 percent rating is assigned for voiding dysfunction 
manifested by daytime voiding interval between two and three 
hours, or; awakening to void two times per night. 38 C.F.R. § 
4.115a.

A review of the record fails to show any voiding or renal 
dysfunction as a result of the veteran's service-connected 
right testicular hydrocele.  On VA examination in March 2000, 
the veteran complained of pain and swelling in the right 
testicle.  He denied any urinary symptom, except slight 
diminution of trajectory without incontinence.  The examiner 
noted that an ultrasound in January 2000 disclosed a 
moderate-sized hydrocele.  Physical examination revealed that 
the penis was normal.  The testicles and epididymis 
bilaterally were of normal size and consistency and 
nontender.  There was a right hydrocele, 6 cm in diameter, 
soft nontender.  There was no palpable varicocele.  The 
diagnosis was right hydrocele.  

In June 2001, the veteran was treated for swelling of the 
right scrotum, but he denied having any pain.  Physical 
examination revealed that his scrotal sacks were filled, his 
right greater than the left.  The assessment was bilateral 
right greater than left hydrocele.

When treated by VA in March 2003, the veteran reported a 
history of having hydrocele of which he had no current 
problems.  

As the evidence fails to show any evidence of voiding or 
renal dysfunction, a compensable rating under diagnostic code 
7529 is not warranted.  The Board notes that the RO has also 
evaluated the veteran's service-connected hydrocele under 
diagnostic code 7523.  This code provides a noncompensable 
rating for complete atrophy of one testicle and a 20 percent 
rating for both.  There is no evidence of the veteran having 
any atrophy of the right testicle and even if there were, a 
noncompensable rating would be assigned.  

The Board notes that the RO also determined that the 
veteran's service-connected hydrocele did not involve any 
problems with urinary frequency or obstructive voiding.  The 
Board agrees that the evidence do not support such findings.  
As a result compensable ratings are not warranted under 
38 C.F.R. § 4.115a, ratings of the genitourinary system-
dysfunctions.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating for right testicle hydrocele; 
the benefit-of-a-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. 5107(b).


ORDER

Entitlement to increased rating for right testicle hydrocele, 
currently rated at 0 percent, is denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



